






_________________________________




AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
 
BETWEEN
 
_________________
 
AND
 
EASTMAN CHEMICAL COMPANY








_________________________________________________________________
 

  148
 

--------------------------------------------------------------------------------

 



 


AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT


1.
Certain Definitions
150
2.
Change in Control
150
3.
Employment Period
151
4.
Terms of Employment
152
 
(a)           Position and Duties
152
 
(b)           Compensation
152
5.
Termination of Employment
153
 
(a)           Death, Retirement or Disability
153
 
(b)           Cause
153
 
(c)           Good Reason
154
 
(d)           Notice of Termination
155
 
(e)           Date of Termination
155
6.
Obligations of the Company upon Termination
155
 
(a)           Termination by Executive for Good Reason; Termination by the
Company other than for Cause or Disability
155
 
(b)           Death, Disability or Retirement
157
 
(c)           Cause; Other than for Good Reason
157
7.
Non-exclusivity of Rights
157
8.
Full Settlement; No Mitigation
157
9.
Costs of Enforcement
157
10.
Certain Additional Payments by the Company
158
11.
Confidential Information
160
12.
Arbitration
160
13.
Successors
161
14.
Code Section 409A
161
15.
Miscellaneous
162
 
(a)           Governing Law
162
 
(b)           Captions
162
 
(c)           Amendments
162
 
(d)           Notices
162
 
(e)           Severability
163
 
(f)           Withholding
163
 
(g)           Waivers
163
 
(h)           Status Before and After Effective Date
163
 
(i)           Indemnification
163
 
(j)           Related Agreements
163
 
(k)           Action by the Company or the Board
163
 
(l)           Counterparts
163


149 
 

--------------------------------------------------------------------------------

 







AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT




THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”) is
entered into by and between Eastman Chemical Company, a Delaware corporation
(the “Company”) and _________________(“Executive”), as of December 31, 2008.
This Agreement amends and restates the Change in Control between the parties
dated as of December 1, 2005 (the “Original Agreement”) for the purposes of
complying with Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations and Internal Revenue Service guidance thereunder.


The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its  stockholders to assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a threatened or pending Change in Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide Executive
with compensation and benefits arrangements upon a Change in Control. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.           Certain Definitions.


(a)           The “Effective Date” shall mean the first date during the Change
in Control Period (as defined in Section l(b)) on which a Change in Control (as
defined in Section 2) occurs.  Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and if Executive’s employment
with the Company is terminated (either by the Company without Cause or by
Executive for Good Reason, as provided later in this Agreement) within six (6)
months prior to the date on which the Change in Control occurs, and if it is
reasonably demonstrated by Executive that such termination of employment (i) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control or (ii) otherwise arose in connection with or
anticipation of a Change in Control, then for all purposes of this Agreement the
“Effective Date” shall mean the date immediately prior to the date of such
termination of employment, and where any payment hereunder is specified to be
made within a certain time after the Date of Termination, such payment shall be
made within such specified time after the Change in Control (or any later date
required by Section 14 hereof).


(b)           The “Change in Control Period” shall mean the period commencing on
the date of the Original Agreement and ending on the third anniversary of the
date thereof; provided, however, that commencing on the date one year after the
date of the Original Agreement, and on each annual anniversary of such date
(such date and each annual anniversary thereof shall be hereinafter referred to
as the “Renewal Date”), unless previously terminated, the Change in Control
Period shall be automatically extended so as to terminate three years from such
Renewal Date, unless at least 60 days prior to the Renewal Date the Company
shall give notice to Executive that the Change in Control Period shall not be so
extended.


(c)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and includes a reference to the underlying proposed or final
regulations, as applicable.


2.           Change in Control.  For the purposes of this Agreement, a “Change
in Control” shall mean the occurrence of any of the following events:





150 
 

--------------------------------------------------------------------------------

 



(a)           individuals who, as of December 1, 2005, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such Board, provided that any person becoming
a director after December 1, 2005 and whose election or nomination for election
was approved by a vote of at least a majority of the Incumbent Directors then on
the Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (such term for purposes of
this definition being as defined in Section 3(a)(9) of the Exchange Act of 1934,
as amended (“Exchange Act”), and as used in Section 13(d)(3) and 14(d)(2) of the
Exchange Act) other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed an Incumbent Director; or


(b)           any person is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of either (A) 35% or more
of the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (b), the following acquisitions
shall not constitute a Change in Control: (i) an acquisition directly from the
Company, (ii) an acquisition by the Company or a subsidiary of the Company, or
(iii) an acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any subsidiary of the Company; or


(c)           the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a subsidiary (a “Reorganization”), or the sale or other disposition
of all or substantially all of the Company’s assets (a “Sale”) or the
acquisition of assets or stock of another corporation (an “Acquisition”), unless
immediately following such Reorganization, Sale or Acquisition: (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Corporation”) in substantially
the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no person
(other than (i) the Company or any subsidiary of the Company, (ii) the Surviving
Corporation or its ultimate parent corporation, or (iii) any employee benefit
plan or related trust sponsored or maintained by any of the foregoing) is the
beneficial owner, directly or indirectly, of 35% or more of the total common
stock or 35% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Corporation, and (C) at
least a majority of the members of the board of directors of the Surviving
Corporation were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization, Sale or
Acquisition (any Reorganization, Sale or Acquisition which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or


(d)           approval by the shareowners of the Company of a complete
liquidation or dissolution of the Company.


3.           Employment Period.  The Company hereby agrees to continue Executive
in its employ, and Executive hereby agrees to remain in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the second anniversary of such
date (the “Employment Period”).

151 
 

--------------------------------------------------------------------------------

 
 
4.           Terms of Employment.


(a)           Position and Duties.


(i)  During the Employment Period, (A) Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date, and (B) Executive’s
services shall be performed at the location where Executive was employed
immediately preceding the Effective Date or any office or location less than 50
miles from such location.


(ii)  During the Employment Period, and excluding any periods of vacation and
sick leave to which Executive is entitled, Executive agrees to devote reasonable
attention and time during normal business hours to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to Executive hereunder, to use Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities.  During the Employment
Period it shall not be a violation of this Agreement for Executive to (A) serve
on corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of Executive’s responsibilities as an employee of the
Company in accordance with this Agreement.  It is expressly understood and
agreed that to the extent that any such activities have been conducted by
Executive prior to the Effective Date, the continued conduct of such activities
(or the conduct of activities similar in nature and scope thereto) subsequent to
the Effective Date shall not thereafter be deemed to interfere with the
performance of Executive’s responsibilities to the Company.


(b)           Compensation.


(i)  Base Salary.  During the Employment Period, Executive shall receive an
annual base salary (“Annual Base Salary”) at a rate at least equal to the rate
of base salary in effect on the date of this Agreement or, if greater, on the
Effective Date, paid or payable (including any base salary which has been earned
but deferred) to Executive by the Company and its affiliated companies.  During
the Employment Period, the Annual Base Salary shall be reviewed no more than 12
months after the last salary increase awarded to Executive prior to the
Effective Date and thereafter at least annually.  Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to Executive
under this Agreement.  Annual Base Salary shall not be reduced after any such
increase and the term Annual Base Salary as used in this Agreement shall refer
to Annual Base Salary as so increased.  As used in this Agreement, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Company.


(ii)  Annual Bonus.  In addition to Annual Base Salary, Executive shall be
awarded for each fiscal year ending during the Employment Period an annual
target bonus opportunity in cash at least equal to Executive’s target bonus
opportunity for the last full fiscal year prior to the Effective Date
(annualized in the event that Executive was not employed by the Company for the
whole of such fiscal year) (the “Target Annual Bonus”).


(iii)  Incentive, Savings and Retirement Plans.  During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide Executive with
incentive opportunities, savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and its affiliated companies for
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or if
more favorable to Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.




152

--------------------------------------------------------------------------------




(iv)  Welfare Benefit Plans.  During the Employment Period, Executive and/or
Executive’s eligible dependents, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies  to the extent applicable generally to other peer executives of the
Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide Executive with benefits which are less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies and programs in effect for Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.


(v)  Expenses, Fringe Benefits and Paid Time Off.  During the Employment Period,
Executive shall be entitled to expense reimbursement, fringe benefits and paid
time off in accordance with the most favorable plans, practices, programs and
policies of the Company and its affiliated companies in effect for Executive at
any time during the 120-day period immediately preceding the Effective Date or,
if more favorable to Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and its affiliated
companies.


5.           Termination of Employment.


(a)           Death, Retirement or Disability.  Executive’s employment shall
terminate automatically upon Executive’s death or Retirement during the
Employment Period.  For purposes of this Agreement, “Retirement” shall mean
retirement that would entitle Executive to normal retirement benefits under the
Company’s then-current retirement plans.  If the Company determines in good
faith that the Disability of Executive has occurred during the Employment Period
(pursuant to the definition of Disability set forth below), it may give to
Executive written notice of its intention to terminate Executive’s
employment.  In such event, Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such written notice by
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Executive shall not have returned to full-time performance
of Executive’s duties.  For purposes of this Agreement, “Disability” has the
meaning assigned such term in the Company's long-term disability plan, from time
to time in effect.  At the request of Executive or his personal representative,
the Company’s determination that the Disability of Executive has occurred shall
be certified by two physicians mutually agreed upon by Executive, or his
personal representative, and the Company.  Failing such independent
certification (if so requested by Executive), Executive’s termination shall be
deemed a termination by the Company without Cause and not a termination by
reason of his Disability.


(b)           Cause.  The Company may terminate Executive’s employment during
the Employment Period for Cause.  For purposes of this Agreement, “Cause” shall
mean:


                    (i)   a material breach by Executive of any provision of
this Agreement;


(ii)  the conviction of Executive of any criminal act that the Board shall, in
its sole and absolute discretion, deem to constitute Cause for purposes of this
Agreement;


(iii)  material breach by Executive of published Company code of conduct or code
of ethics; or


(iv)  conduct by Executive in his office with the Company that is grossly
inappropriate and demonstrably likely to lead to material injury to the Company,
as determined by the Board acting reasonably and in good faith;



153
 

--------------------------------------------------------------------------------

 



provided, however, that in the case of clauses (i), (iii) and (iv) above, such
conduct shall not constitute Cause unless the Company shall have delivered to
Executive notice setting forth with specificity (x) the conduct deemed to
qualify as Cause, (y) reasonable action, if any, that would remedy such
objection, and (z) if such conduct is of a nature that may be remedied, a
reasonable time (not less than thirty (30) days) within which Executive may take
such remedial action, and Executive shall not have taken such specified remedial
action to the satisfaction of the Compensation and Management Development
Committee of the Board of Directors of the Company within such specified
reasonable time.


(c)           Good Reason.  Executive’s employment may be terminated by
Executive for Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean, without the written consent of Executive:


(i)  the assignment to Executive of any duties materially inconsistent with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect immediately
prior to the Effective Date, or any other action by the Company which results in
a material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by Executive;


(ii)  a reduction by the Company in Executive’s Base Salary or Target Annual
Bonus, as in effect immediately prior to the Effective Date, as the same may be
increased from time to time;


(iii)  any failure by the Company to comply with any of the other provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Executive;


(iv)  the Company’s requiring Executive to be based at any office or location
other than as provided in Section 4(a)(i)(B) hereof;


(v)  any failure by the Company to comply with and satisfy Section 13(c) of this
Agreement; or


(vi)  the material breach by the Company of any other provision of this
Agreement;


Good Reason shall not include Executive’s death, Disability or
Retirement.  Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any circumstance constituting Good Reason
hereunder.  A termination by Executive shall not constitute termination for Good
Reason unless Executive shall first have delivered to the Company, within 90
days of the occurrence of the event giving rise to Good Reason, written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason, and there shall have passed a reasonable time (not
less than 60 days) within which the Company may take action to correct, rescind
or otherwise substantially reverse the occurrence supporting termination for
Good Reason as identified by Executive.  Absent further guidance to the
contrary, the parties intend, believe and take the position that a resignation
by the Executive for Good Reason as defined above effectively constitutes an
“involuntary separation from service” within the meaning of Section 409A of the
Code and Treas. Reg §1.409A-1(n)(2).

154
 

--------------------------------------------------------------------------------

 





(d)           Notice of Termination.  Any termination by the Company or
Executive shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 15(d) of this Agreement.  For purposes
of this Agreement, a “Notice of Termination” means a written notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date.  The failure by Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of Executive or the
Company, respectively, hereunder or preclude Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing Executive’s
or the Company’s rights hereunder.


(e)           Date of Termination.  “Date of Termination” means (i) if the
Executive’s employment is terminated by the Executive for Good Reason, the date
specified in the Notice of Termination, which may not be less than 60 days after
the date of delivery of the Notice of Termination; provided that the Company may
specify any earlier Date of Termination, (ii) if the Executive’s employment is
terminated by the Company for Cause, the date specified in the Notice of
Termination, which in the case of a termination for Cause as defined in Section
5(b) may not be less than 30 days after the date of delivery of the Notice of
Termination, (iii) if the Executive’s employment is terminated by the Company
other than for Cause or Disability, the Date of Termination shall be the date on
which the Company notifies the Executive of such termination or any later date
specified in such notice, and (iv) if the Executive’s employment is terminated
by reason of death, Disability or Retirement, the Date of Termination shall be
the date of death or Retirement of the Executive or the Disability Effective
Date, as the case may be.


6.           Obligations of the Company upon Termination.


(a) Termination by Executive for Good Reason; Termination by the Company other
than for Cause or Disability.  If, during the Employment Period the Company
shall terminate Executive’s employment other than for Cause or Disability, or
Executive shall terminate employment for Good Reason, then:


(i)  the Company shall pay to Executive in a single lump sum cash payment on a
date determined by the Company that is within 30 days after the Date of
Termination (or any later date that may be required pursuant to Section 1(a) or
Section 14 hereof), the aggregate of the following amounts:


A.           the sum of (1) Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
Executive’s Target Annual Bonus for the year in which the Date of Termination
occurs, and (y) a fraction, the numerator of which is the number of days in the
current fiscal year through the Date of Termination, and the denominator of
which is 365, and (3) any accrued vacation pay to the extent not theretofore
paid (the sum of the amounts described in clauses (1), (2) and (3) shall be
hereinafter referred to as the “Accrued Obligations”); and


B.           a severance payment (the “Severance Payment”) equal to three times
the sum of Executive’s Annual Base Salary and Target Annual Bonus for the year
in which the Date of Termination occurs; and

155
 

--------------------------------------------------------------------------------

 




(ii)  the Company shall continue to provide, for 36 months after the Date of
Termination (the “Welfare Benefits Continuation Period”), or such longer period
as may be provided by the terms of the appropriate plan, program, practice or
policy, any group health benefits to which Executive and/or Executive’s eligible
dependents would otherwise be entitled to continue under COBRA, or benefits
substantially equivalent to those group health benefits which would have been
provided to them in accordance with the welfare plans described in Section
4(b)(iv) of this Agreement if Executive’s employment had not been terminated,
provided, however, that (A) if Executive becomes employed with another employer
(including self-employment) and receives group health benefits under another
employer provided plan, the Company’s obligation to provide group health
benefits described herein shall cease, except as otherwise provided by law; (B)
the Welfare Benefits Continuation Period shall run concurrently with any period
for which Executive is eligible to elect health coverage under COBRA; (C) during
the Welfare Benefits Continuation Period, the benefits provided in any one
calendar year shall not affect the amount of benefits to be provided in any
other calendar year; (D) the reimbursement of an eligible expense shall be made
as soon as practicable but not later than December 31 of the year following the
year in which the expense was incurred; and (E) Executive’s rights pursuant to
this Section 6(a)(ii) shall not be subject to liquidation or exchange for
another benefit; and


(iii)  Executive shall be fully vested as of the Date of Termination in any
benefits under the Company’s Eastman Retirement Assistance Plan ("ERAP"), the
Company's Unfunded Retirement Income Plan, and the Company’s Excess Retirement
Income Plan (hereinafter referred to collectively as the “Retirement
Plan”).  Any Retirement Plan benefits that are exempt from Section 409A of the
Code due to having been fully vested as of December 31, 2004, and any Retirement
Plan benefits that became vested between December 31, 2004 and the day before
the Date of Termination, shall be distributed to Executive in accordance with
the terms of the applicable Retirement Plan.  The Company shall pay to
Executive, on a date determined by the Company that is within 30 days after the
Date of Termination (or any later date that may be required pursuant to Section
1(a) or Section 14 hereof), any Retirement Plan benefits that became vested as
of the Date of Termination pursuant to this Section 6(a)(iii) plus an additional
Retirement Plan benefit equal to the actuarial equivalent of the excess of (A)
minus (B) where (A) equals the amount of the retirement benefits (determined as
a straight life annuity payable to Executive on his normal retirement date) to
which Executive would have been entitled under the terms of the Retirement Plan
as if Executive had accumulated three additional years of total service as
defined in ERAP and Executive’s age was increased by three years, and where (B)
equals the amount of the retirement benefits (determined as a straight life
annuity payable to Executive on Executive’s normal retirement date), to which
Executive actually is entitled pursuant to the provisions of the Retirement
Plan.  For purposes of this subparagraph (iii), “actuarial equivalent” shall be
determined using the same methods and assumptions used under the Retirement Plan
for computing a lump sum payment as of the date of distribution to Executive
under this Agreement; and


(iv)  the terms and conditions of the Company's long-term incentive plans and
any applicable award agreements thereunder shall control with respect to the
vesting of any options or other awards thereunder then held by Executive; and


(v)  To the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

156 
 

--------------------------------------------------------------------------------

 



(b)           Death, Disability or Retirement.  If Executive’s employment is
terminated by reason of Executive’s death, Disability or Retirement during the
Employment Period, this Agreement shall terminate without further obligations to
Executive or Executive’s legal representatives under this Agreement, other than
the obligation to pay Executive’s Annual Base Salary through the Date of
Termination and any accrued vacation pay to the extent then unpaid.  Payment of
such accrued amounts shall be paid on a date determined by the Company that is
within 30 days after the Date of Termination (or any later date that may be
required pursuant to Section 1(a) or Section 14 hereof).  Executive or
Executive’s estate and/or beneficiaries shall be entitled to receive benefits
under such plans, programs, practices and policies relating to death, disability
or retirement benefits, if any, and any Other Benefits (as defined in Section
6(a)(v) hereof) as are applicable to Executive on the Date of Termination, in
each case to the extent then unpaid.


(c)           Cause; Other than for Good Reason.  If Executive’s employment
shall be terminated for Cause during the Employment Period, or if Executive
voluntarily terminates employment during the Employment Period other than for
Good Reason, this Agreement shall terminate without further obligations to
Executive under this Agreement other than the obligation to pay Executive’s
Annual Base Salary through the Date of Termination and any accrued vacation pay
to the extent then unpaid.  Payment of such accrued amounts shall be paid on a
date determined by the Company that is within 30 days after the Date of
Termination (or any later date that may be required pursuant to Section 1(a) or
Section 14 hereof).  Executive shall be entitled to receive any Other Benefits
(as defined in Section 6(a)(v) hereof) as are applicable to Executive on the
Date of Termination, to the extent then unpaid.


7.           Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which Executive may qualify, nor, subject to Section 15(j), shall
anything herein limit or otherwise affect such rights as Executive may have
under any contract or agreement with the Company or any of its affiliated
companies.  Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.


8.           Full Settlement; No Mitigation.  The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others.  In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Executive obtains other employment.


9.           Costs of Enforcement.


(a)           The Company shall reimburse Executive, on a current basis, for all
reasonable legal fees and related expenses incurred by Executive in contesting
or disputing any termination of Executive’s employment after the Effective Date,
or Executive’s seeking to obtain or enforce any right or benefit provided by
this Agreement, in each case, regardless of whether or not Executive’s claim is
upheld by an arbitral panel or a court of competent jurisdiction; provided,
however, Executive shall be required to repay to the Company any such amounts to
the extent that an arbitral panel or a court issues a final and non-appealable
order, judgment, decree or award setting forth the determination that the
position taken by Executive was frivolous or advanced by Executive in bad
faith.  All such payments shall be made within five (5) business days after
delivery of Executive’s respective written requests for payment accompanied with
such evidence of fees and expenses incurred as the Company reasonably may
require, but in any event no later than December 31 of the year after the year
in which the expense was incurred.

157 
 

--------------------------------------------------------------------------------

 



(b)           In addition, Executive shall be entitled to be paid all reasonable
legal fees and expenses, if any, incurred in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit hereunder.  Such reimbursement of expenses shall
be made on a current basis, as incurred, and in no event later than December 31
of the year following the calendar year in which the taxes that are the subject
of the audit or proceeding are remitted to the taxing authority, or where as a
result of such audit or proceeding no taxes are remitted, December 31 of the
year following the calendar year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the proceeding.


(c)           The amount reimbursable by the Company under this Section 9 in any
one calendar year shall not affect the amount reimbursable in any other calendar
year.  Executive’s rights pursuant to this Section 9 shall expire at the end of
ten years after the Date of Termination and shall not be subject to liquidation
or exchange for another benefit.


10.           Certain Additional Payments by the Company.


(a)           Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 10) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.


Notwithstanding the foregoing provisions of this Section 10(a), if it shall be
determined that Executive would be entitled to a Gross-Up Payment under Section
10(a), but that Executive, after taking into account the Payments and the
Gross-Up Payment, would not receive a net after-tax benefit of at least $75,000
(taking into account both income and employment taxes and any Excise Tax) as
compared to the net after-tax proceeds to Executive if he had received only the
Safe Harbor Amount (as defined below), then the Company shall not pay Executive
a Gross-Up Payment, and the Payments due under this Agreement shall be reduced
so that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount; provided, that if even after all Payments due under this
Agreement are reduced to zero, the Parachute Value of all Payments would still
exceed the Safe Harbor Amount, then no reduction of any Payments shall be made
and the Gross-Up Payment shall be made.  The reduction of the Payments due
hereunder, if applicable, shall be made by first reducing the Severance Payment
under Section 6(a)(i), and then shall be made in such a manner as to maximize
the economic present value of all Payments actually made to Executive,
determined by the Accounting Firm (as defined in Section 10(b) below) as of the
date of the Change in Control for purposes of Section 280G of the Code using the
discount rate required by Section 280G(d)(4) of the Code.  For purposes of this
Section 10, the “Parachute Value” of a Payment means the present value as of the
date of the Change in Control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.  For purposes of this Section 10, Executive’s “Safe Harbor Amount”
means one dollar less than three times Executive’s “base amount” within the
meaning of Section 280G(b)(3) of the Code.

158
 

--------------------------------------------------------------------------------

 



(b)           Subject to the provisions of Section 10(c), all determinations
required to be made under this Section 10, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be used in arriving at such determination, shall be made by the firm serving
as independent auditors of the Company immediately prior to the Effective Date
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and Executive within 15 business days of the receipt of
notice from Executive that there has been a Payment, or such earlier time as is
requested by the Company.  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, Executive shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder).  All fees and expenses of
the Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment,
as determined pursuant to this Section 10, shall be paid by the Company to
Executive within five days of the receipt of the Accounting Firm’s
determination, but no event later than December 31 of the year after the year in
which Executive remits taxes to the applicable taxing authorities.  Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.  As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder.  In the event that the Company
exhausts its remedies pursuant to Section 10(c) and Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive, but no later than December 31 of the year after the year in which the
Underpayment is determined to exist.


(c)           Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than ten business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid.  Executive shall not
pay such claim prior to the expiration of the 30-day period following the date
on which it gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due).  If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:


(i)  give the Company any information reasonably requested by the Company
relating to such claim,


(ii)  take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,


(iii)  cooperate with the Company in good faith in order effectively to contest
such claim, and


(iv)  permit the Company to participate in any proceedings relating to such
claim;



159
 

--------------------------------------------------------------------------------

 


provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation of the foregoing provisions
of this Section 10(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.


(d)           If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 10(c), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 10(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto).  If, after the receipt by Executive of an
amount advanced by the Company pursuant to Section 10(c), a determination is
made that Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.


11.           Confidential Information.  Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by Executive
during Executive’s employment by the Company or any of its affiliated
companies.  After termination of Executive’s employment with the Company,
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.  It is understood, however, that the obligations of this
Section 11 shall not apply to the extent that the aforesaid matters (i) are
disclosed in circumstances where Executive is legally required to do so or (ii)
become generally known to and available for use by the public other than by acts
by Executive or representatives of Executive in violation of this Agreement.


12.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the State of Tennessee by three arbitrators in accordance with the rules of the
Employment Dispute Rules of the American Arbitration Association and the Federal
Arbitration Act, 9 U.S.C. §1, et. seq.  Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.  Except as provided in
Section 9, the Company shall bear all costs and expenses arising in connection
with any arbitration proceeding pursuant to this Section 12.
 

160
 

--------------------------------------------------------------------------------

 


13.           Successors.


(a)           This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by Executive’s legal representatives.


(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.


(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


14.          Code Section 409A.


(a)           This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A of the Code).


(b)           Notwithstanding anything in this Agreement to the contrary, to the
extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder, or a different form of payment would be
effected, by reason of Executive’s Disability or termination of employment, such
amount or benefit will not be payable or distributable to Executive, and/or such
different form of payment will not be effected, by reason of such circumstance
unless (i) the circumstances giving rise to such Disability or termination of
employment, as the case, may be, meet any description or definition of
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise.  This provision does not prohibit the vesting of any amount upon a
Disability or termination of employment, however defined.  If this provision
prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “disability” or “separation from service,”
as the case, may be, or such later date as may be required by Section 14(c)
below.



161
 

--------------------------------------------------------------------------------

 



(c)           Notwithstanding anything in this Agreement to the contrary, if any
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code would otherwise be payable or distributable
under this Agreement by reason of Executive’s separation from service during a
period in which he is a Specified Employee (as defined below), then, subject to
any permissible acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes), such non-exempt payments
or benefits shall be delayed in order to comply with Section 409A(a)(2)(B)(i) of
the Code, and such payments or benefits shall be paid or distributed to
Executive during the five-day period commencing on the earlier of: (i) the
expiration of the six-month period measured from the date of Executive’s
“separation from service”, or (ii) the date of Executive’s death.  Upon the
expiration of the applicable six-month period under Section 409A(a)(2)(B)(i) of
the Code, all payments deferred pursuant to this Section 14(c) shall be paid to
Executive (or Executive’s estate, in the event of Executive’s death) in a lump
sum payment.  Any remaining payments and benefits due under the Agreement shall
be paid as otherwise provided in the Agreement.  If any amounts or benefits
payable hereunder could qualify for one or more separation pay exemptions
described in Treas. Reg. §1.409A-1(b)(9), but such payments in the aggregate
exceed the dollar limit permitted for the separation pay exemptions, the Company
(acting through its head of human resources or any other designated officer)
shall determine which portions thereof will be subject to such exemptions.


For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.


15.           Miscellaneous.


(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.


(b)           Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.


(c)           Amendments.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.


(d)           Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to Executive:                                the address set forth below
under Executive’s signature


If to the Company:                                           Eastman Chemical
Company
200 South Wilcox Drive
Kingsport, Tennessee 37660-5280
Attention: Chairman of the Board
Copy to: Corporate Secretary


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

162
 

--------------------------------------------------------------------------------

 



(e)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and the Agreement shall be construed in all
respects as if the invalid or unenforceable provision were omitted.


(f)           Withholding.  The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.


(g)           Waivers.  Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.


(h)           Status Before and After Effective Date.  Executive and the Company
acknowledge that, except as may otherwise be provided under any other written
agreement between Executive and the Company, the employment of Executive by the
Company is “at will” and, subject to Section 1(a) hereof, Executive’s employment
and/or this Agreement may be terminated by either Executive or the Company at
any time prior to the Effective Date, in which case Executive shall have no
further rights under this Agreement.  From and after the Effective Date this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.


(i)           Indemnification.  Executive shall be entitled to the benefits of
the indemnity provided by the Company’s certificate of incorporation and bylaws,
by agreement, or otherwise immediately prior to Effective Date, or any greater
rights to indemnification thereafter provided to executive officers of the
Company, and any subsequent changes to the certificate of incorporation, bylaws,
agreement, or otherwise reducing the indemnity granted to such Executive shall
not affect the rights granted hereunder.  The Company may not reduce these
indemnity benefits confirmed to Executive hereunder without the written consent
of Executive.


(j)           Related Agreements.  To the extent that any provision of any other
agreement between the Company and Executive shall limit, qualify or be
inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while the same shall remain in force, the provisions of this
Agreement shall control and such provision of such other agreement shall be
deemed to have been superseded, and to be of no force and effect, as if such
other agreement had been formally amended to the extent necessary to accomplish
such purpose.  Without limiting the foregoing, this Agreement hereby supersedes
that certain Severance Agreement between Executive and the Company, in the form
referenced in the Exhibit Index to the Company’s 2004 Annual Report on Form
10-K, which prior agreement is hereby terminated and of no further force or
effect.


(k)           Action by the Company or the Board.  Whenever this Agreement calls
for action to be taken by the Company, such action may be taken by the Board or
by the Compensation and Management Development Committee of the Board.  Whenever
this Agreement calls for action to be taken by the Board, or if the Board takes
action on behalf of the Company for purposes of this Agreement, such action
shall be taken by a majority vote of the members of the Board, excluding
Executive if Executive is then a member of the Board.


(l)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


(signatures on following page)

163
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.


_____________________________
[Executive]


Address:
_________________________
_________________________




EASTMAN CHEMICAL COMPANY




By: __________________________





164 
 

 
